Opinion issued July 23, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-15-00579-CV
                            ———————————
                       IN RE MAROPCO, INC., Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION

      Relator, MarOpCo, Inc., filed a petition for a writ of mandamus challenging

a temporary restraining order.1 Relator, representing that the temporary restraining

order has been dissolved by an agreed order and the mandamus petition is moot,

has filed a motion to dismiss the petition. No opinion has issued. See TEX. R. APP.


1
      The underlying case is Preston Marshall, Individually and Rusk Capital
      Management, L.L.C. v. MarOpCo, Inc., cause number 2015-35950, in the 11th
      District Court of Harris County, Texas.
P. 42.1(c). Further, although the motion does not include a certificate of

conference, more than ten days have passed and no party has responded to the

motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the petition for a writ of

mandamus.

                                  PER CURIAM


Panel consists of Justices Jennings, Bland, and Brown.




                                         2